                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JAMES L. SPURGEON III,                        )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.    3:17-CV-304-TAV-DCP
                                              )
MONROE COUNTY SHERIFF’S                       )
DEPARTMENT/JAIL,                              )
                                              )
              Defendants.                     )


                      MEMORANDUM OPINION AND ORDER

       Plaintiff’s pro se complaint, filed pursuant to 42 U.S.C. § 1983, is before the Court

for screening pursuant to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARD

       Under the PLRA, district courts must screen prisoner complaints and sua sponte

dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A);

Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v.

Twombly, 550 U.S. 554 (2007) “governs dismissals for failure state a claim under [28

U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

to survive an initial review under the PLRA, a complaint “must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them

to a less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner,

404 U.S. 519, 520 (1972). Allegations that give rise to a mere possibility that a plaintiff

might later establish undisclosed facts supporting recovery are not well-pled and do not

state a plausible claim, however. Twombly, 550 U.S. at 555, 570. Further, formulaic and

conclusory recitations of the elements of a claim which are not supported by specific facts

are insufficient to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681

(2009).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of

Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

II.    PLAINTIFF’S ALLEGATIONS

       Plaintiff alleges that he was housed at the Monroe County Jail from October 25,

2015, until May 25, 2016 [Doc. 1 p. 1]. Thereafter, he was housed at the Blount County

Jail until June 6, 2016 [Id. p. 5]. Plaintiff maintains that the conditions at the Monroe

County Jail and Blount County Jail were unsanitary, and that he had mold in his cell [Doc.

1 p. 1]. Shortly after his release, Plaintiff became sick and had to undergo surgery for a

collapsed lung, a heart infection, and kidney failure [Id. p. 2]. Plaintiff asserts that his


                                               2
physician advised him that his illness was caused by group A Strep, which he likely caught

while incarcerated [Id.].

III.   DISCUSSION

       Construing Plaintiff’s complaint liberally and accepting his allegations as true, the

Court finds that Plaintiff may, after an opportunity to conduct discovery, be able to state a

viable claim for unconstitutional conditions of confinement. However, neither sheriff’s

offices nor jails are entities subject to suit under § 1983. See Matthews v. Jones, 35 F.3d

1046, 1049 (6th Cir. 1994) (holding that a county police department was not an entity

which may be sued). Because Plaintiff’s complaint allows the Court to plausibly infer that

the Monroe and/or Blount County Jails subjected him to constitutionally inadequate living

conditions due to a custom or policy, however, the Court will liberally construe his claim

as against Monroe County and Blount County and allow this case to proceed against those

Defendants.

IV.    CONCLUSION

       For the reasons set forth above:

       1.     The Clerk is DIRECTED to terminate Defendant Monroe County Sheriff’s
              Department/Jail and substitute Monroe County as a Defendant in this matter;

       2.     The Clerk is DIRECTED to add Blount County as a Defendant in this
              matter;

       3.     The Clerk is hereby DIRECTED to send Plaintiff a service packet (a blank
              summons and USM 285 form) for all Defendants;

       4.     Plaintiff is ORDERED to complete the service packets and return them to
              the Clerk’s Office within thirty (30) days of entry of this memorandum and


                                             3
     order. At that time, the summonses will be signed and sealed by the Clerk
     and forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

5.   Plaintiff is NOTIFIED that failure to return the completed service packets
     within the time required may result in dismissal of this action for want of
     prosecution and/or failure to follow Court orders;

6.   Defendants shall answer or otherwise respond to the complaint and within
     twenty-one (21) days from the date of service. If any Defendant fails to
     timely respond to the complaint, any such failure may result in entry of
     judgment by default; and

7.   Plaintiff is ORDERED to immediately inform the Court and Defendants or
     their counsel of record of any address changes in writing. Pursuant to Local
     Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
     the other parties to the proceedings of any change in his or her address, to
     monitor the progress of the case, and to prosecute or defend the action
     diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
     this Court within fourteen days of any change in address may result in the
     dismissal of this action.

ENTER:


                          s/ Thomas A. Varlan
                          UNITED STATES DISTRICT JUDGE




                                   4
